Title: From John Quincy Adams to William Smith Shaw, 21 December 1817
From: Adams, John Quincy
To: Shaw, William Smith


				
					Dear Sir
					Washington 21 December 1817
				
				The Bearer, Mr. N. Pope Delegate in Congress from the Territory of Illinois, and Brother of Mr. John Pope of Kentucky who is well known to you in making a visit to Boston, and I am happy to have the opportunity of introducing him to your acquaintance and of recommending him to your attentions—for which I pray you to be assured of the gratitude of your friend and faithful Servt.
				
				
			